2015 UT App 188



                THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                           Appellee,
                               v.
                        JEREMY FLYGARE,
                           Appellant.

                    Memorandum Decision
                      No. 20140741-CA
                     Filed August 6, 2015

            Fourth District Court, Provo Department
                 The Honorable Lynn W. Davis
                         No. 011401178

      Stephen W. Whiting and David N. Jardine, Attorneys
                        for Appellant
          Sean D. Reyes and Brent A. Burnett, Attorneys
                          for Appellee

 JUDGE JAMES Z. DAVIS authored this Memorandum Decision, in
    which JUDGES J. FREDERIC VOROS JR. and STEPHEN L. ROTH
                          concurred.

DAVIS, Judge:

¶1    Jeremy Flygare appeals from the district court’s denial of
his motion for satisfaction of judgment based on his argument
that a restitution judgment entered against him in 2005 had
expired under the applicable eight-year statute of limitations.
We affirm.

¶2      Flygare argues that the district court denied his motion
based on an incorrect interpretation of the applicable statutes.
“We review questions of statutory interpretation for correctness,
affording no deference to the district court’s legal conclusions.”
State v. Gallegos, 2007 UT 81, ¶ 8, 171 P.3d 426. “Under our rules
                          State v. Flygare


of statutory construction, we look first to the statute’s plain
language to determine its meaning.” Id. ¶ 12 (citation and
internal quotation marks omitted). “We analyze the language of
a statutory provision in light of other provisions within the same
statute or act, and we attempt to harmonize the provisions in
accordance with the legislative intent so as to give meaning to
each provision.” Grynberg v. Questar Pipeline Co., 2003 UT 8, ¶ 28,
70 P.3d 1 (citation and internal quotation marks omitted).

¶3      The Utah Code provides, “Judgments shall continue for
eight years from the date of entry in a court unless previously
satisfied or unless enforcement of the judgment is stayed in
accordance with law.” Utah Code Ann. § 78B-5-202(1)
(LexisNexis Supp. 2014); see also id. § 78B-2-311 (2012) (providing
an eight-year statute of limitations for actions upon a judgment).
The Utah Criminal Code requires “each judgment of conviction
that orders the payment of restitution to a victim” to be recorded
“in the registry of civil judgments, listing the victim . . . as the
judgment creditor,” and indicates that “*t+he victim is
responsible for timely renewal of the judgment under Section
78B-5-202.” Id. § 77-18-6(1)(b)(i), (v) (Supp. 2014) (the Renewal
Provision). However, the Crime Victims Restitution Act states,

       Notwithstanding [the Renewal Provision,] and [the
       eight-year statute of limitations provisions], a
       judgment ordering restitution when entered on the
       civil judgment docket shall have the same [e]ffect and
       is subject to the same rules as a judgment in a civil
       action and expires only upon payment in full, which
       includes applicable interest, collection fees, and
       attorney fees.

Id. § 77-38a-401(4) (2012) (the Exemption Provision).

¶4     “Notwithstanding,” of course, means “without being
prevented by (something)” or “despite.” Merriam-Webster.com,
http://www.merriam-webster.com/dictionary/notwithstanding


20140741-CA                     2                2015 UT App 188
                            State v. Flygare


(last visited July 17, 2015). See generally Miller v. State, 2010 UT
App 25, ¶ 12, 226 P.3d 743 (“*W+hen evaluating the [statutory]
language at issue we assume the legislature used each term
advisedly      and     in   accordance      with     its     ordinary
meaning.” (citation and internal quotation marks omitted)). The
word “notwithstanding” in the Exemption Provision not only
recognizes the conflict between this provision and the Renewal
Provision, but also definitively resolves the conflict by nullifying
the Renewal Provision as that provision applies to “a judgment
ordering restitution when entered on the civil judgment docket.”
See Utah Code Ann. § 77-38a-401(4).1 While our goal is to
interpret statutes in ways that do not render any provisions
superfluous, see Grynberg, 2003 UT 8, ¶ 28, the legislature’s use of
the word “notwithstanding” in amending the Exemption
Provision expressly renders the Renewal Provision superfluous
in this narrow context.

¶5    Accordingly, we agree with the district court that
Flygare’s restitution judgment did not expire upon the passage


1. This interpretation is in accordance with the Exemption
Provision’s legislative history and with other sections within the
same chapter of the Utah Code. See Utah Code Ann. § 77-38a-402
(LexisNexis 2012) (exempting restitution judgments from
discharge in bankruptcy proceedings); Act of May 10, 2011, ch.
37, § 1, 2011 Utah Laws 295, 295; Recording of Utah Senate Floor
Debates, 59th Leg., Gen. Sess. (Mar. 3, 2011) (statements of Sen.
Stephen H. Urquhart regarding H.B. 266 on restitution) (“In our
statutes we have provisions that civil judgments will lapse after
a certain period of time. . . . This bill clarifies that civil judgments
that are entered as part of a restitution order in a criminal case
won’t lapse.”); Recording of Utah House of Representative Floor
Debates, 59th Leg., Gen. Sess. (Feb. 15, 2011) (statements of Rep.
David Clark regarding H.B. 266 on restitution).




20140741-CA                       3                 2015 UT App 188
                         State v. Flygare


of eight years. Rather, Flygare’s restitution judgment will
“expire*+ only upon payment in full, which includes applicable
interest, collection fees, and attorney fees.” See Utah Code Ann.
§ 77-38a-401(4).2 Affirmed.




2. Flygare suggests that the 2011 amendment of section 77-38a-
401(4) cannot be considered in this case without violating ex post
facto prohibitions. We disagree. When this statute was
previously amended in 2009, the bill specified that the aim was
to “extend*+ the expiration date of criminal restitution orders
indefinitely” and that the amendment applied “to all restitution
judgments that are not paid in full on or before May 12, 2009.”
Act of May 12, 2009, ch. 111, 2009 Utah Laws 424, 424. There is
no evidence that Flygare had paid his restitution judgment off
by that date; thus, there is no ex post facto problem in deeming
his judgment unexpired. To the extent the 2009 amendment did
not clearly remove the requirement that the victim renew the
judgment after eight years, we consider the 2011 amendment to
remedy that problem, particularly in light of the fact that the
judgment against Flygare would not have required renewal until
December 2013, i.e., eight years after the 2005 entry of the
judgment in the civil docket.




20140741-CA                     4              2015 UT App 188